

116 HR 4537 IH: Mobile Health Clinics Act of 2019
U.S. House of Representatives
2019-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4537IN THE HOUSE OF REPRESENTATIVESSeptember 26, 2019Ms. Velázquez introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to improve the provision of mobile medical health care
			 services to certain underserved areas and populations, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Mobile Health Clinics Act of 2019. 2.FindingsCongress finds the following:
 (1)According to the Mobile Health Map report, approximately 1,500 mobile health clinics (MHCs) operate nationwide.
 (2)MHCs can effectively provide care in areas where health care infrastructure is limited because of distance, financial capabilities, or inadequate supporting infrastructure, including lack of public transportation resources.
 (3)MHCs can offer services such as primary care, screenings, dental care, medications, behavioral health care, immunizations, laboratory tests, case management, triage, and assistance for public benefit programs.
 (4)MHCs help improve community health and access to medical services in underserved communities across the United States, including urban, rural, and suburban areas.
 (5)Such clinics are cost-effective and help reduce the burden on hospitals, insurers, and government entities managing health programs by providing prevention services, which also reduces unnecessary emergency department visits.
 (6)The average cost of a visit to a provider of mobile medical health care services is significantly lower than the average cost of an emergency department visit. Visiting an MHC instead of the emergency department can result in a cost savings of more than $800 per visit.
 (7)Several studies have shown that the return on investment generated by MHCs ranges from $20 to $36 for every $1 spent.
 (8)MHCs are successful when they engage with other local stakeholders who can provide insight, knowledge, and strategies to help meet public health challenges that are immediately relevant to the communities receiving services from MHC providers.
 (9)Funding has been the largest barrier to the development and maintenance of MHCs and their resources.
 (10)With additional Federal support, health systems would be able to better invest in purchasing, maintaining, and upgrading mobile units, increasing the number of staff, dispensing more medication, and advancing the use of efficient information technology for health purposes.
			3.Improving access to mobile medical health care services
 (a)In generalSubpart I of part D of title III of the Public Health Service Act (42 U.S.C. 254b et seq.) is amended by adding at the end the following new section:
				
					330N.Partnerships to improve access to mobile medical health care services
						(a)Authority established
 (1)In generalThe Secretary may award grants, contracts, or cooperative agreements to eligible entities to provide mobile medical health care services in accordance with subsection (e).
 (2)LimitationA hospital or health care facility may not be eligible for a grant, contract, or cooperative agreement under this section with respect to more than one partnership described in subsection (b)(1).
 (b)Eligible entitiesTo be eligible for a grant, contract, or cooperative agreement under this section, an entity shall— (1)be a partnership consisting of—
 (A)one or more hospitals; or (B)one or more other local health care facilities, including clinics, rural health clinics, federally qualified health centers, health centers, primary care facilities, mental health centers, pharmacies, or other mobile medical assets, without regard to whether or not such a local health care facility is owned (either in whole or in part) by a hospital in a partnership described in subparagraph (A) or another local health care facility as described in this subparagraph; and
 (2)provide services for any one of the following: (A)A medically underserved community (as defined in section 799B(6)).
 (B)A medically underserved population (as defined in section 330(b)(3)). (c)ApplicationAn eligible entity seeking funding under this section shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including, at a minimum, the following:
 (1)A long-term strategy and detailed implementation plan developed in consultation with community groups and appropriate stakeholders.
 (2)A demonstration of a specific public health need that is relevant to a community or population described in subsection (b)(2).
 (3)A description of the services that the entity will provide directly with funds under this section, and, if applicable, a description of the services that the eligible entity will provide indirectly with such funds through contracts or cooperative agreements.
 (4)An explanation of the entity’s inability to address the need in paragraph (2) without Federal assistance.
 (5)An identification of any related governmental or community initiative that compliments or will be coordinated with the long-term strategy and detailed implementation plan required under paragraph (1).
 (6)A plan detailing the methodologies that will be used to evaluate the access and quality of mobile medical health care services provided by the entity to a community or population described in subsection (b)(2).
 (7)A description of community outreach mechanisms that the entity will employ to ensure the participation of a community or population described in subsection (b)(2).
 (8)An identification of best practices for treatment, outreach, and data collection that the entity will employ to track program participation and program effectiveness.
 (9)A plan for providing mobile medical health care services to individuals of limited English-speaking ability. Such plan shall—
 (A)take into account data from the Bureau of the Census and previously documented qualitative or quantitative observations from community service providers offering health care services in the areas in which the entity will provide mobile medical health care services; and
 (B)outline which languages are most prevalent and commonly requested for translation services in such areas.
								(10)
 (A)Subject to subparagraph (B), an assurance that, if the entity receives a grant, contract, or cooperative agreement or a renewal of such grant, contract, or cooperative agreement under this section, the entity will develop a plan to secure other public or private funding resources to ensure the continued operation and maintenance of mobile medical health care services provided under this section after funds under such grant, contract, or cooperative agreement, or renewal, are no longer available.
 (B)The Secretary shall waive the requirement under subparagraph (A) for the entity if the entity demonstrates that complying with such requirement would create an undue burden and result in significant disruption of the provision of mobile medical health care services.
 (11)Any additional information required by the Secretary. (d)Requirements (1)AmountA grant contract, or cooperative agreement awarded under this section may not exceed $750,000.
 (2)DurationA grant, contract, or cooperative agreement awarded under this section shall be for a period of 3 years.
							(3)Renewals
 (A)In generalThe Secretary may renew a grant, contract, or cooperative agreement awarded under this section with respect to an eligible entity if the entity—
 (i)submits to the Secretary an application for renewal at such time, in such manner, and containing such information as the Secretary may require; and
 (ii)demonstrates in such application that— (I)grant, contract, or cooperative agreement funds made available to the entity were used in a manner required under the most recently approved application of the entity under this section; and
 (II)the entity has made significant progress in achieving the objectives of the initial application approved for the entity under this section.
 (B)DurationAn initial renewal for an eligible entity under subparagraph (A) shall, at a minimum, be for a period of 2 years. Any subsequent renewal for such an entity shall be for a period of 1 year.
 (e)Use of fundsA grant, contract, or cooperative agreement awarded under this section may be expended for— (1)purchases of mobile medical health care service vehicles;
 (2)maintenance or upgrade of mobile medical health care service vehicles; (3)hiring of casework staff, physicians, practitioners, pharmacists, nursing personnel, or similar medical professionals;
 (4)hiring and professional development of administrative, oversight, clerical, or other support staff managing the operations or care provided by mobile medical health care service vehicles;
 (5)professional development, including appropriate training for medical professionals specified in paragraph (3);
 (6)distributing or dispensing prescriptions; (7)advancing the use of information technology for treatment purposes, including the employment of appropriate staff required for maintenance to ensure the secure and stable operations of computers, servers, and other appropriate information technology infrastructure; and
 (8)increasing access of medically underserved communities (as defined in section 799B(6)) or medically underserved populations (as defined in section 330(b)(3)) to mobile medical health care services, including required primary health services (as defined in section 330(b)(1)), substance use disorder services (as defined in section 330(h)(5)(C)), and mental health counseling.
 (f)Supplement, not supplant, requirementA grant, contract, or cooperative agreement awarded under this section shall be expended to supplement, and not supplant, the expenditures of the eligible entity involved and the value of in-kind contributions for the delivery of services to medically underserved communities or medically underserved populations.
 (g)Annual reportAn eligible entity that receives funds under this section during a fiscal year shall submit to the Secretary, on a date specified by the Secretary, an annual report detailing the progress in addressing the public health need specified in subsection (c)(2).
 (h)Mobile medical health care service definedIn this section, the term mobile medical health care service means any health care-related service provided in a moveable vehicle or a non-permanent clinic. (i)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $15,000,000 for fiscal year 2020 and each succeeding fiscal year..
 (b)RulemakingNot later than the date that is one year after the date of enactment of this Act, the Secretary of Health and Human Services shall, through notice and comment rulemaking, establish—
 (1)a process for awarding grants, contract, and cooperative agreement including renewing and terminating grants, contract, and cooperative agreement under section 330N of the Public Health Service Act, as added by subsection (a);
 (2)benchmarks for measuring significant progress as described in subsection (d)(3)(A)(ii)(II) of such section; and
 (3)a process for providing entities described in such section a fair hearing and appellate review regarding any decision by the Secretary to renew or terminate a grant, contract, or cooperative agreement under such section.
				